DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-9, 11-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20210194571 A1) in view of Shao (US 20200413453 A1).
Regarding claim 1, Ma discloses:
“A method of wireless communication performed by a user equipment (UE), comprising: receiving a timing advance (TA) command indicating … TA compensation;” ([para 0189]: “The TRP may configure an expiry timer for a TA update at a UE.”)
“starting a TA timer for … TA compensation for full duplex based at least in part on receiving the TA command; and” ([para 0189]: “Different types of sub-systems can have separate configurations of the expiry timer for a TA update at a UE. For example, the expiry timer for a TA update at an airborne sub-system or a satellite sub-system may be configured with a large value, the expiry timer for a TA update at a low-height flying sub-system may be configured with a medium value, and the expiry timer for a TA update at a terrestrial sub-system may be configured with a low value.”)
“performing a synchronization procedure based at least in part on expiration of the TA timer for … TA compensation for full duplex.” ([para 0189]: “When the expiry timer expires since its last TA report, the UE will consider if it lost synchronization to the TRP and will perform a RACH process to re-synchronize with the TRP and update the TA.” ; [para 0125]: “Additionally, the frame structure component 310 may further specify whether the frame structure is used in a time-division duplex communication, a frequency-division duplex communication, or a full duplex communication.”)
Ma does not explicitly disclose “partial” TA compensation.
However, Shao discloses the missing feature “partial” TA compensation ([para 0030]: “With reference to the foregoing solutions, the network device may further indicate a TA scale factor to the terminal device by using the foregoing message. The TA scale factor is an integer less than 1. When calculating a final TA, the terminal device needs to multiply a TA by the scale factor.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Ma and Shao, to modify the TA as disclosed by Ma, to be a partial TA as disclosed by Shao. The motivation for using a partial TA is that it reduces an unnecessary gap between communications, thus improving efficiency. Therefore, it would have been obvious to combine Ma with Shao to obtain the invention as specified in the instant claim.
Regarding claim 2, Ma in view of Shao discloses all the features of the parent claim.
Ma further discloses “wherein performing the synchronization procedure includes performing a random access channel procedure for full duplex.” ([para 0189]: “When the expiry timer expires since its last TA report, the UE will consider if it lost synchronization to the TRP and will perform a RACH process to re-synchronize with the TRP and update the TA.”)
Regarding claim 3, Ma in view of Shao discloses all the features of the parent claim.
Ma further discloses “further comprising receiving an indication of a duration of the TA timer for partial TA compensation for full duplex.” ([para 0189]: “The TRP may configure an expiry timer for a TA update at a UE.” ; [para 0125]: “Additionally, the frame structure component 310 may further specify whether the frame structure is used in a time-division duplex communication, a frequency-division duplex communication, or a full duplex communication.” Wherein partial TA is taught by Shao as discussed in relation to the parent claim.)
Regarding claim 4, Ma in view of Shao discloses all the features of the parent claim.
Ma does not explicitly disclose “determining a TA compensation coefficient; and determining a duration of the TA timer for partial TA compensation for full duplex based at least in part on the TA compensation coefficient.”
However, Shao discloses the missing feature “determining a TA compensation coefficient; and determining a duration of the TA timer for partial TA compensation for full duplex based at least in part on the TA compensation coefficient.” ([para 0030]: “With reference to the foregoing solutions, the network device may further indicate a TA scale factor to the terminal device by using the foregoing message. The TA scale factor is an integer less than 1. When calculating a final TA, the terminal device needs to multiply a TA by the scale factor.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Ma and Shao, to modify the TA as disclosed by Ma, to be a partial TA as disclosed by Shao. The motivation for using a partial TA is that it reduces an unnecessary gap between communications, thus improving efficiency. Therefore, it would have been obvious to combine Ma with Shao to obtain the invention as specified in the instant claim.
Regarding claim 8, Ma in view of Shao discloses all the features of the parent claim.
Ma further discloses “further comprising transmitting, during the TA timer for partial compensation for full duplex, an uplink communication based at least in part on the partial TA compensation indicated in the TA command.” ([para 0125-0126]: “Additionally, the frame structure component 310 may further specify whether the frame structure is used in a time-division duplex communication, a frequency-division duplex communication, or a full duplex communication. Additionally, the frame structure component 310 may further specify the transmission state and/or direction for each symbol in a frame. For example, each symbol may independently be configured as a downlink symbol, an uplink symbol, or a flexible symbol.” Wherein partial TA is taught by Shao as discussed in relation to the parent claim.)
Regarding claim 9, Ma discloses:
“A method of wireless communication performed by a base station, comprising: generating an indication of a duration for a timing advance (TA) timer for … TA compensation for full duplex at a user equipment (UE); and transmitting the indication of the duration.” ([para 0189]: “The TRP may configure an expiry timer for a TA update at a UE.” ; [para 0125]: “Additionally, the frame structure component 310 may further specify whether the frame structure is used in a time-division duplex communication, a frequency-division duplex communication, or a full duplex communication.”)
Ma does not explicitly disclose “partial” TA compensation.
However, Shao discloses the missing feature “partial” TA compensation ([para 0030]: “With reference to the foregoing solutions, the network device may further indicate a TA scale factor to the terminal device by using the foregoing message. The TA scale factor is an integer less than 1. When calculating a final TA, the terminal device needs to multiply a TA by the scale factor.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Ma and Shao, to modify the TA as disclosed by Ma, to be a partial TA as disclosed by Shao. The motivation for using a partial TA is that it reduces an unnecessary gap between communications, thus improving efficiency. Therefore, it would have been obvious to combine Ma with Shao to obtain the invention as specified in the instant claim.
Claims 11-14 and 18-19 are substantially similar to claims 1-4 and 8-9, with the differences amounting to that claims 1-4 and 8-9 are directed towards a method while claims 11-14 and 18-19 are directed towards an apparatus containing generic computing hardware. Such hardware is disclosed by Ma in paragraph 38. Thus claims 11-14 and 18-19 are rejected for similar reasons to claims 1-4 and 8-9. 

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20210194571 A1) in view of Shao (US 20200413453 A1) and further in view of Takeda (US 20210345278 A1).
Regarding claim 5, Ma in view of Shao discloses all the features of the parent claim.
Ma in view of Shao do not explicitly disclose “further comprising resetting the TA timer for partial TA compensation for full duplex based at least in part on receiving another TA command.”
However, Takeda discloses the missing feature “further comprising resetting the TA timer for partial TA compensation for full duplex based at least in part on receiving another TA command.” ([para 0058]: “In a case where the TA command is received, or in a case where a TA timer expires, terminal 20 resets or stops the TA timer.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Ma, Shao, and Takeda to modify the TA as disclosed by Ma, to reset upon receiving a TA command as disclosed by Takeda. The motivation for resetting the timer is that it allows the UE to better adapt to current network conditions, thus improving reliability. Therefore, it would have been obvious to combine Ma with Shao and Takeda to obtain the invention as specified in the instant claim.
Claim 15 is substantially similar to claim 5, with the differences amounting to that claim 5 is directed towards a method while claim 15 is directed towards an apparatus containing generic computing hardware. Such hardware is disclosed by Ma in paragraph 38. Thus claim 15 is rejected for similar reasons to claim 5. 

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20210194571 A1) in view of Shao (US 20200413453 A1) and further in view of Choi (US 20090296609 A1).
Regarding claim 10, Ma in view of Shao discloses all the features of the parent claim.
Ma in view of Shao do not explicitly disclose “wherein the duration is less than a duration of a TA timer for half duplex at the UE.”
However, Choi discloses the missing feature “wherein the duration is less than a duration of a TA timer for half duplex at the UE.” ([para 0120]: “Referring now to step 702 of FIG. 7, while in the RRC_CONNECTED state, the UE is operated in full-duplex FDD mode. In response to timing advance adjustments, the UE is switched from full-duplex FDD mode to semi-static half-duplex FDD mode as the TA value falls below a specified threshold value (which may be specified in a deterministic or derivative fashion as well).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Ma, Shao, and Choi to modify the technique as disclosed by Ma, such that the TA timer duration for full duplex is less than a TA timer duration for half duplex as disclosed by Choi. The motivation for doing so is that it better matches network conditions, thus improving communication quality. Therefore, it would have been obvious to combine Ma with Shao and Choi to obtain the invention as specified in the instant claim.
Claim 20 is substantially similar to claim 10, with the differences amounting to that claim 10 is directed towards a method while claim 20 is directed towards an apparatus containing generic computing hardware. Such hardware is disclosed by Ma in paragraph 38. Thus claim 20 is rejected for similar reasons to claim 10. 

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, of the closest prior arts Ma in view of Shao discloses all the features of the parent claim. However, Ma in view of Shao does not disclose “wherein an initial duration of the TA timer for partial TA compensation for full duplex, after a switch by the UE to full duplex from half duplex, is less than a remainder of a TA timer that was used for half duplex before the switch.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 6 obvious, over any of the prior art of record, alone or in combination. Claim 16 is similar to claim 6 and contains allowable subject matter for similar reasons.
Regarding claim 7, of the closest prior arts Ma in view of Shao discloses all the features of the parent claim. However, Ma in view of Shao does not disclose “further comprising switching to half duplex, wherein an initial duration of a TA timer for half duplex is greater than a remainder of the TA timer for partial TA compensation for full duplex before the switching.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 7 obvious, over any of the prior art of record, alone or in combination. Claim 17 is similar to claim 7 and contains allowable subject matter for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412